Citation Nr: 0027190	
Decision Date: 10/13/00    Archive Date: 10/19/00

DOCKET NO.  98-17 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for right testicle and leg pain as the 
result of VA hospitalization or medical or surgical treatment 
in 1997. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. D. Parker, Counsel



INTRODUCTION

The veteran served on active duty from July 1961 to July 
1965. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a rating decision dated in June 1998 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois which denied the benefit sought on 
appeal.  



REMAND

A preliminary review of the record discloses that the 
veteran's claim for compensation under the provisions of 
38 U.S.C.A. § 1151 was received on October 24, 1997.  Because 
the claim was filed on or after October 1, 1997, the version 
of 38 U.S.C.A. § 1151 (West 1991) which became effective 
October 1, 1997 is the applicable statute in this case, and 
the version of 38 U.S.C.A. § 1151 in effect prior to October 
1, 1997 is not applicable.  Effective October 1, 1997, 38 
U.S.C.A. § 1151 provides as follows:

(a) Compensation under this chapter and 
dependency and indemnity compensation 
under chapter 13 of this title shall be 
awarded for a qualifying additional 
disability or a qualifying death of a 
veteran in the same manner as if such 
additional disability or death were 
service-connected.  For purposes of this 
section, a disability or death is a 
qualifying additional disability or 
qualifying death if the disability or 
death was not the result of the veteran's 
willful misconduct and 
(1) the disability or death was caused by 
hospital care, medical or surgical 
treatment, or examination furnished the 
veteran under any law administered by the 
Secretary, either by a Department 
employee or in a Department facility as 
defined in section 1701(3)(A) of this 
title, and the proximate cause of the 
disability or death was
(A) carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part of 
the Department in furnishing the hospital 
care, medical or surgical treatment, or 
examination; or
(B) an event not reasonably foreseeable . 
. .

In order to prevail on a claim under 38 U.S.C. § 1151, the 
evidence must demonstrate:  (1) medical evidence of a current 
disability; (2) medical evidence, or in certain circumstances 
lay evidence, of incurrence or aggravation of an injury as 
the result of hospitalization, medical or surgical treatment, 
or the pursuit of a course of vocational rehabilitation under 
chapter 31 of title 38, United States Code; and 
(3) medical evidence of a nexus between that asserted injury 
or disease and the current disability.  See Jones v. West, 12 
Vet. App. 460 (1999).  Additionally, because of the 
additional requirements imposed by 38 U.S.C.A. § 1151 as 
amended effective October 1, 1997, there must be probative 
medical nexus evidence of record to demonstrate that the 
additional disability was proximately caused by carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing the 
hospital care, medical or surgical treatment, or examination, 
or that an event was not reasonably foreseeable.

The Board notes that in the rating decision on appeal, and in 
the Statement of the case and Supplemental Statement of the 
Case, the RO apparently applied the version of 38 U.S.C.A. 
§ 1151 which was in effect prior to October 1, 1997 (which 
required only that the additional disability be "the result 
of" VA hospitalization or medical or surgical treatment).  
However, as the veteran filed his claim on October 24, 1997, 
after the current version of 38 U.S.C.A. § 1151 became 
effective, upon adjudication on remand the RO should apply 
only the current version of 38 U.S.C.A. § 1151 (which 
includes a proximate cause requirement). 

The current claim is for compensation under the provisions of 
38 U.S.C.A. § 1151 for right testicle and leg pain as the 
result of VA hospitalization or medical or surgical treatment 
in 1997.  The veteran contends that following hernia surgery 
in "early 1997" he experienced an encapsulated nerve which 
is causing severe pain to the right testicle and a shooting 
pain down his right leg.  He does not specify which hernia 
surgery he is alleging to have caused his currently claimed 
disability.  The evidence of record reflects that in January 
1997 he underwent repair of a recurrent right inguinal 
hernia, and in April 1997 he underwent a ventral hernia 
repair.  Upon remand, the veteran should be requested to 
clarify by which VA surgical treatment he is claiming the 
additional disability was caused. 

The Board notes that there is a question of what the current 
diagnosis is for the veteran's complaints of right testicle 
pain and right leg pain.  The diagnoses have included 
varicoceles, epididymis, hydrocele, and probable inguinal 
nerve entrapment, and the veteran has undergone multiple 
hernia repairs.  Additionally, it is not clear from the 
record which symptoms complained of correlate to which 
disorder, including whether any of the veteran's currently 
claimed symptomatology of right testicle pain and right leg 
pain are related to service-connected disabilities or non-
service-connected disorders.  As a background matter, the 
Board notes that service connection has been established for 
the disabilities of right hydrocele and an appendectomy scar, 
both rated as noncompensably disabling since 1975.  In 1991, 
service connection for post-operative residuals of inguinal 
hernia was denied.

A February 1998 VA examination included in the diagnosis the 
medical opinion that post-operative pain following ventral 
hernia repair was "probably related to nerve injury" during 
the surgery, and that the pain was "more likely than not" 
related to the "presumed nerve injury and surgery."  The 
examiner noted, however, that records related to ventral 
hernia repair in 1997 were not available to him and that a 
more precise and reliable assessment hinged on further 
information.  

Additionally, the February 1998 VA opinion did not include an 
opinion regarding proximate causation.  That is, there is no 
medical opinion of record to demonstrate that the veteran's 
reported additional disability of right testicle pain or 
right leg pain was caused by carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of VA in furnishing the hospital care, 
medical or surgical treatment, or examination, or that an 
event was not reasonably foreseeable.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1.  The RO should contact the veteran and 
his representative and request 
clarification as to which VA 
hospitalization or surgical treatment the 
veteran is claiming caused (or 
aggravated) his reported additional 
disability of right testicle pain and 
right leg pain - the January 1997 right 
inguinal hernia repair, April 1997 
ventral hernia repair, or both. 

2.  The RO should obtain from the Madison 
VA Medical Center complete treatment 
records for the January 1997 right 
inguinal hernia repair and April 1997 
ventral hernia repair, and associate 
these records with the claims file. 

3.  The RO should then refer the 
veteran's claims file to a physician, if 
possible, to the same VA examiner who 
conducted the February 1998 examination, 
and offer the following medical opinions:  
a) What is the most likely diagnosis 
which accounts for the veteran's reported 
symptomatology of right testicle pain and 
right leg pain?  (Please discuss why the 
diagnoses of record of hernias, 
varicoceles, epididymis, hydrocele, and 
probable inguinal nerve entrapment are or 
are not the most likely diagnosis). 
b) Is it at least as likely as not 
that the veteran's complained of symptoms 
of right testicle pain and right leg pain 
were "caused by" (or, if pre-existing, 
were aggravated by) VA hospital care or 
medical or surgical treatment, including 
hernia repairs by VA in January 1997 and 
April 1997?  
c) Are the veteran's right testicle 
pain or right leg pain caused by service-
connected disabilities of right hydrocele 
or an appendectomy scar?  Are they caused 
by non-service-connected post-operative 
residuals of inguinal hernia? 
d) Are the veteran's complained of 
symptoms of right testicle pain and right 
leg pain caused by (or, if pre-existing, 
were aggravated by) carelessness, 
negligence, lack of proper skill, error 
in judgment, or similar instance of fault 
on the part of the VA in furnishing the 
hospital care, medical or surgical 
treatment in January 1997 or April 1997?  
e) Are the veteran's complained of 
symptoms of right testicle pain and right 
leg pain caused by an event not 
reasonably foreseeable? 

4.  The RO should then adjudicate the 
issue of entitlement to compensation 
under the provisions of 38 U.S.C.A. 
§ 1151 for right testicle and leg pain as 
the result of VA hospitalization or 
medical or surgical treatment in 1997, 
applying the version of 38 U.S.C.A. 
§ 1151 which became effective October 1, 
1997.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



		
	RAYMOND F. FERNER
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


